Title: From George Washington to the United States Senate, 31 October 1791
From: Washington, George
To: United States Senate



Gentlemen,
[Philadelphia, 31 October 1791]

This manifestation of your zeal for the honor and the happiness of our Country, derives its full value from the share which your deliberations have already had in promoting both.
I thank you for the favorable sentiments with which you view the part I have borne in the arduous trust committed to the Government of the United States; and desire you to be assured that all my zeal will continue to second those further efforts for the public good, which are ensured by the spirit in which you are entering on the present session.

Go: Washington

